Citation Nr: 1710082	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-33 275	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left radial nerve paresthesia, to include as secondary to service-connected left shoulder separation status post open reduction internal fixation with degenerative joint disease (claimed as left collarbone injury and shoulder arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Air Force from March 1982 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file is with the RO in Fargo, North Dakota.  The case was remanded in December 2012 and March 2016 and has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's history of left radial nerve paresthesia was not present in service or until many years thereafter; and there is no medical evidence relating it to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left radial nerve paresthesia are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated December 24, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The AOJ has obtained VA medical opinions in May 2009, June 2013, and April 2016, and September 2016, to assist in determining whether the Veteran's left radial nerve paresthesia is attributable to military service and/or service-connected left shoulder disability.  The September 2016 medical opinion is than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  In addition, this opinion addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the 2016 examination, so there is adequate medical evidence of record to make a determination in this case.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking service connection for left radial nerve paresthesia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases such as organic diseases of the nervous system including paresthesia may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran does not contend that his left radial nerve paresthesia was necessarily caused by military service itself, but rather believes that it developed as a result of an in-service left shoulder injury.  In the alternative he contends that he injured his left radial nerve in the same incident in which he injured his left shoulder.  He has reported consistent left upper extremity symptoms of numbness and tingling in the left upper extremity since his injury.

Service treatment records confirm that the Veteran underwent surgical repair of a complete separation of the acromioclavicular joint of the left shoulder in August 1983 following a motor vehicle.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining five years in service to suggest that this episode constituted a chronic neurologic disease process or chronic neurologic disorder.  In addition, there was no reference to upper extremity numbness or tingling at the time of his separation physical in September 1987.  The Veteran was given the opportunity in service to identify any history or symptoms associated with the in-service injury, but did not report any pertinent complaints and in fact indicated that he was in good health.  The examiner noted the history of left shoulder separation treated with surgery and pin insertion NCNS (no complications, no sequelae).  With the exception of the surgical scar, the clinical evaluation did not indicate any significant left upper extremity abnormalities.  Service connection is currently in effect for left shoulder separation status post open reduction internal fixation with degenerative joint disease.  

There is also no indication that the Veteran had a need for medical care due to any acute left upper extremity symptoms within the first post-service year after his separation from service.  The earliest medical evidence is found in private outpatient treatment records dated in May 2003, when the Veteran began treatment for left shoulder and arm pain with numbness in his second and third fingertips.  At that time he reported the onset of symptoms as having been present for about 6 months.  He also gave a history of neck injury where he crushed two cervical vertebra as well as involvement in a 4-wheeler rollover accident which did not result in serious injury.  Neurological examination of the upper extremities was within normal limits.  The clinical impression was cervical radiculopathy.  See clinical records from Marshfield Clinic-Merrill Center dated 2003 to 2008.  These treatment records do not suggest that any left upper extremity symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

The Veteran was also afforded VA examinations in connection with his claim in May 2009, and June 2013.  Unfortunately the opinions were inadequate as neither examiner discussed the likelihood that the Veteran's left radial nerve paresthesia was related to his accident in service when he sustained a separation of his left shoulder or the resulting service-connected left shoulder disability.

The Veteran underwent additional examination in April 2016.  The examiner interviewed the Veteran, reviewed service treatment records, post-service outpatient treatment reports, and the VA examination reports and then summarized the history and findings reflected therein.  The Veteran's in-service left shoulder injury was also noted.  He referred to the 2009 VA examiner's inability to link the intermittent left radial nerve paresthesia to the Veteran's shoulder or neck injuries as well as the 2013 VA examiner who found no evidence of it.  The examiner also noted that although the Veteran reported radiating pain down to the hands and up to the neck in November 2014, subsequently dated outpatient treatment records in 2015 and 2016, show he did not report radiating pain during those visits.  The examiner then concluded that there was no current evidence of a peripheral nerve condition or peripheral neuropathy and that the history of left radial nerve paresthesia was less likely than not incurred in and continued since service. 

He explained that while the Veteran's left radial paresthesia was active in 2009, and again in 2014, it had since gone silent.  In an addendum to that opinion, the examiner essentially explained that since nerves travel under the shoulder, and are thus protected, anatomically the Veteran's left shoulder injury could not cause radiculopathy.  Furthermore arthritis, a joint disease, and shoulder separation could not have aggravated the radial nerve only and no other nerves such as the median and ulnar nerves.  See April 2016 VA examination report and September 2016 addendum.  

In this case, there is no probative and competent medical evidence of record to indicate that the service-connected left shoulder disability plays any role in the development or worsening of the Veteran's left radial nerve paresthesia.  Notably, all of the medical opinions on file fail to support the Veteran's claim.  In particular, 2016 VA examiner specifically found that the Veteran's left radial nerve paresthesia was less likely caused or aggravated by his service-connected left shoulder disability given the lack of any anatomical effect produced by the left shoulder.  The opinion, and addendum, is highly probative as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's the course of the Veteran's left radial nerve paresthesia, the results of his personal clinical evaluation, and the Veteran's belief that left radial nerve paresthesia developed as a result of the left shoulder injury and resulting disability.  As a result, he was able to fully address the salient question as to the origin of the Veteran's left radial nerve paresthesia and its relationship to service and/or service-connected left shoulder disability.  There are no favorable competent opinions of record, and no other medical evidence of record suggests a relationship between the service-connected left shoulder disability and radial nerve paresthesia. 

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of left radial nerve paresthesia, the Board notes that service treatment records fail to reveal any significant neurological complaints of numbness or tingling prior to his separation from service in February 1988.  There is also no evidence of paresthesia in the immediate years after separation.  The earliest relevant medical evidence is found in private clinical records dated in 2003, 15 years after his separation from service and at that time the Veteran reported the onset of left upper extremity numbness as 6 months prior and diagnosis of cervical radiculopathy attributed to post-service neck injury, was made.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Furthermore, there is no competent evidence linking left radial nerve paresthesia to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to his service/events therein. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of left radial nerve paresthesia (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the potential causes of radial nerve paresthesia, the impact of trauma on the neurological systems affecting the upper extremities, or how the service-connected left shoulder disability itself, may have contributed, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his left radial nerve paresthesia years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).

ORDER

Entitlement to service connection for left radial nerve paresthesia is denied.



____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


